                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF IOWA
                              CEDAR RAPIDS DIVISION

     JOSEPH HOWARD YENNIE,
                     Petitioner,                               No. 19-CV-0111 CJW
     vs.
                                                          MEMORANDUM OPINION
     BRIAN D. GARDNER and LINN
                                                              AND ORDER
     COUNTY, IOWA,
                     Respondents.
                                     ____________________

           This matter is before the Court pursuant to Joseph Howard Yennie’s pro se filing
(Doc. 1) “invoking the common law petition for writ of habeas corpus.”                   Yennie
ostensibly filed the petition on behalf of Michael Strain.1 The petition was originally
filed in the District of Minnesota. On October 1, 2019, the Minnesota District Court
entered an order (Doc. 3) transferring the case to this district. The clerk’s office docketed
the petition as one brought pursuant to 28 U.S.C. § 2254, since state authorities are
named as the respondents.
           Strain recently filed a very similar petition in this district. 19-CV-0090 CJW,
Doc. 1. The Court denied that petition, stating:
           Petitioner appears to be making some type of ‘common law’ claim that the
           government does not have authority to prosecute him. See Bey v. State,
           847 F.3d 559, 561 (7th Cir. 2017) (discussing Sovereign Citizen ideology),
           United States v. Hart, 545 F. Supp. 470, 474 (D.N.D. 1982), aff'd, 701
           F.2d 749 (8th Cir. 1983) (discussing Common Law groups); see also
           Michelle Theret, Sovereign Citizens: A Homegrown Terrorist Threat and Its
           Negative Impact on South Carolina, 63 S.C. L. Rev. 853, 861 (2012). In
           his filing, petitioner states “[p]etitioner is a non-corporate live man and not
           subject to corporate rules, regulations or statutes . . .” Doc. 1 at 1.


1
    Strain is a criminal defendant awaiting trial in case 11-CR-2039 CJW.
         To the extent petitioner is attempting to file a habeas petition pursuant to
         28 U.S.C. § 2254, he failed to pay the required filing fee and the above
         captioned case is dismissed without prejudice. See 28 U.S.C. § 1914(a)
         (requiring $5.00 filing fee). The clerk’s office is directed to note this
         denial on petitioner’s criminal docket.

19-CV-0090 CJW, Doc. 2 at 1-2. The Court also stated:
         To the extent petitioner is moving to dismiss the indictment in his criminal
         case, he must file a motion in that case. To the extent petitioner is
         attempting to file a motion pursuant to 28 U.S.C. § 2255, a habeas petition
         pursuant to 28 U.S.C. § 2241 or a claim for damages pursuant to 42 U.S.C.
         § 1983, his pro se filing is too vague to be properly construed by this Court.

19-CV-0090 CJW, Doc. 2 at 2.
         In this case, Strain paid the $5.00 filing fee.2 However, the substance of the
motion is a collection of nonsensical sovereign citizen dogma such as, “[p]risoner is a
non-corporate live man and not subject to corporate rules, regulations or statutes not in
pursuance of the law of the land as established by the Organic Constitution,” and
“Michael Duane: of the Strain Family is ‘not property belonging to the United States.’”
Doc. 1 at 1-2. It is impossible for the Court to make any meaningful analysis of those
statements. Suffice to say, Strain is not being held pursuant to a judgment of the State
of Iowa or any subdivision thereof, so relief pursuant to 28 U.S.C § 2254(a) is not
appropriate. Accordingly, the petition (Doc. 1) is denied.3 A certificate of appealability


2
 The Court assumes, without deciding, that Yennie can file a petition on Strain’s behalf. The
Court will consider Strain the actual petitioner.
3
    See Rules Governing § 2254 Cases, Rule 4, stating:

         The clerk must promptly forward the petition to a judge under the court's
         assignment procedure, and the judge must promptly examine it. If it plainly
         appears from the petition and any attached exhibits that the petitioner is not
         entitled to relief in the district court, the judge must dismiss the petition and direct
         the clerk to notify the petitioner.


                                                    2
shall not issue. See 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b); see also Tiedeman
v. Benson, 122 F.3d 518, 521 (8th Cir. 1997).
       Finally, in a recent order in Strain’s criminal case, the Court warned Yennie that
he may be subject to sanctions if continues to file frivolous motions.
       The Court also cautions Yennie that continuing to file frivolous motions
       may result in the Court imposing monetary sanctions against him. See,
       e.g., Kurkowski v. Volcker, 819 F.2d 201, 203-04 (8th Cir. 1987)
       (upholding sanctions against a pro se litigant for repeatedly filing identical
       and frivolous claims); Swanson v. Wilford, No. 19-CV-117(DWF/LIB),
       2019 WL 4575826, at *19 (D. Minn. Aug. 30, 2019) (noting that sanctions
       may be rendered against pro se litigants with a history of filing frivolous
       claims); Urban v. Sells, No. C14-4025-MWB, 2014 WL 3809977, at *13
       (N.D. Iowa Aug. 1, 2014) (noting that pro se litigants have no right to clog
       the courts with meritless litigation).

11-CR-2039 CJW, Doc. 46 at 2. The Court now extends that warning to both Strain and
Yennie and the filing of further pretrial habeas petitions. If they continue to file the same
frivolous petitions, the Court will consider sanctions.
       IT IS SO ORDERED this 10th day of October, 2019.




                                          __________________________________
                                          C.J. Williams
                                          United States District Judge
                                          Northern District of Iowa




                                             3
